Citation Nr: 1015026	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-43 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION


The Veteran served on active duty service from April 1952 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004  rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In January 2008, the Board remanded this appeal for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in the Air Force during the Vietnam 
era; resolving reasonable doubt in his favor, service in the 
Republic of Vietnam is established.  

2.  The Veteran has a current diagnosis of diabetes mellitus, 
type II.  


CONCLUSION OF LAW

Diabetes mellitus, type II is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fact that the Board allows the benefit 
sought, discussion of whether VA complied with the notice and 
assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et 
seq., would serve no useful purpose.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Analysis

The Veteran contends that he is entitled to service 
connection for diabetes mellitus, type II on a presumptive 
basis due to herbicide exposure.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to an herbicide agent during active 
service diabetes mellitus, type II, shall be service-
connected, if the disorder became compensably disabling at 
any time after service, 38 C.F.R. § 3.307(a)(6); and provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. The last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

In his July 2004 notice of disagreement, the Veteran stated 
that around May 1962, twelve planes of the 346th Troop 
Carrier Squadron departed Pope Air Force base and that this 
squadron was formed from units of the 776th, 777th and 778th 
troop carrier squadrons.  The Veteran stated that he arrived 
in Da Nang, Vietnam, around June 1962.  

Pursuant to remand, verification of Vietnam service was 
requested by the Appeals Management Center from the Joint 
Services Records  Research Center.  In a March 2009 response 
to this request, the Joint Services Records Research Center 
noted that the there was no finding that the 778th troop 
carrier wing squadron was in Vietnam between May and June 
1962.  

In a February 2010 statement in support of his claim, the 
Veteran asserted that he served with the 464th squadron in 
Vietnam.  

The Veteran's personnel files show that between March 1962 
and October 1962, the Veteran served with the 778th squadron.  
Personnel records also show, however, that between May 1962 
and November 1962, the Veteran served on temporary duty in 
Southeast Asia.  

Service treatment records dated in September 1962 noted that 
the Veteran complained of urinary problems which had also 
occurred three weeks prior in Da Nang.  October 1962 
treatment records stated that the Veteran had been treated 
for urinary problems with achromycin and sulfa while in 
Vietnam and treatment records dated in August 1963 noted that 
the Veteran had lost thirty pounds while in Vietnam a year 
prior.  `

The Veteran's personnel records put the Veteran in the 778th 
squadron during the time period in which the Veteran asserted 
that he was in Vietnam and research from the Joint Services 
Records  Research Center has failed to show Vietnam service 
for that squadron during that time period.  The Veteran's 
service treatment records note, however, three occasions in 
which the Veteran stated that he was in Vietnam during the 
summer of 1962.  Additionally, the Veteran's personnel 
records show temporary duty service within Southeast Asia 
during that same period.  Personnel reports further show that 
the Veteran received Vietnam Service and Republic of Vietnam 
Campaign Medals.

The Veteran reported that he was in Vietnam and the service 
treatment and personnel reports appear to be consistent with 
this assertion.  The Board has no reason to doubt the 
Veteran's credibility in this regard and it appears at least 
as likely as not that he served in Vietnam.  

Resolving any reasonable doubt in the Veteran's favor, the 
Board finds that he served in the Republic of Vietnam during 
the requisite time period.  Thus, herbicide exposure is 
presumed.  A physician's statement for diabetes dated in 
September 2003 noted that the Veteran had diabetes mellitus 
with neurological complications and VA medical center 
treatment notes show that he has been diagnosed with and 
treated for diabetes.  The evidence has shown that it is as 
least as likely as not that the Veteran served in Vietnam and 
that the he presently has diabetes mellitus, type II.  Thus, 
service connection for diabetes mellitus type II on a 
presumptive basis is warranted.  See 38 C.F.R. §§ 3.102, 
3.307, 3.309.  

ORDER

Entitlement to service connection for diabetes mellitus type 
II is granted.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


